 PROB 12C                                                                              Report Date: October 12, 2018
(6/16)

                                        United States District Court                                   FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                               Oct 12, 2018
                                         Eastern District of Washington                           SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Courtney D. Vaughn                        Case Number: 0980 2:14CR00021-RMP-19
 Address of Offender:                          Spokane, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: March 10, 2015
 Original Offense:          Distribution of Oxycodone Hydrochloride, 21 U.S.C. § 841(a)(1)
 Original Sentence:         Prison - 21 Months;              Type of Supervision: Supervised Release
                            TSR - 36 Months

 Revocation Sentence:       Prison - 14 Months;
 (October 10, 2017)         TSR - 36 Months
 Asst. U.S. Attorney:       James Goeke                      Date Supervision Commenced: April 16, 2018
 Defense Attorney:          John Stephen Roberts, Jr.        Date Supervision Expires: April 15, 2021


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 09/06/2018 and 09/26/2018.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            6           Mandatory Condition # 1: You must not commit another Federal, state, or local crime.

                        Supporting Evidence: Mr. Vaughn is alleged to have violated mandatory condition number
                        1, by allegedly assaulting his girlfriend on September 18, 2018, with charges being lodged
                        against Mr. Vaughn relative to this matter on October 9, 2018.

                        On April 19, 2018, Mr. Courtney Vaughn signed his conditions relative to case number
                        2:14CR00021-RMP-19, indicating he understood all conditions as ordered by the Court.
                        Specifically, Mr. Vaughn was made aware by his U.S. probation officer that he was required
                        to refrain from committing any Federal, state or local crime.

                        Specifically, on September 18, 2018, at 11:23 p.m., the undersigned officer received a voice
                        mail from Airway Heights Police Department Officer Keetch, indicating that they were
                        searching for the client after he had allegedly engaged in an argument with his girlfriend,
                        assaulted her, and had then “taken off.” The reporting officer indicated that the victim in the
Prob12C
Re: Vaughn, Courtney D.
October 12, 2018
Page 2

                       case had a “bloody nose” and that they were subsequently unable to locate the client. The
                       officer indicated that he would be forwarding charges with respect to the matter.

                       On September 19, 2018, the client and his girlfriend both reported to the U.S. probation
                       officer following the received voice mail. Following this officer’s expressed concern, both
                       parties were adamant that nothing had occurred, instead indicating that neighbors had called
                       police during their argument.

                       On September 24, 2018, the police report was received with respect to this matter, in which
                       it served to document the continued and ongoing investigation following a report from
                       multiple neighbors indicating that they had observed the client throwing or pushing the
                       victim to the ground and then either getting on top of or standing over the victim and striking
                       the victim in the face while she was on the ground. The report concluded by indicating that
                       the case would be forwarded to the prosecutor upon the officer’s investigational findings of
                       probable cause for assault forth degree, domestic violence.

                       On October 11, 2018, the U.S. Probation Office in Spokane learned that charges had been
                       formally filed relative to this matter on October 9, 2018, with the client’s arraignment
                       currently set for November 1, 2018, 10:30 a.m. in Airway Heights, Washington. Assault in
                       the Fourth Degree, is a violation of RCW 9A.36.041, and is a gross misdemeanor.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.




                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                             Executed on:     October 12, 2018
                                                                              s/Chris Heinen
                                                                              Chris Heinen
                                                                              U.S. Probation Officer
Prob12C
Re: Vaughn, Courtney D.
October 12, 2018
Page 3

 THE COURT ORDERS

 [    ]   No Action
 [    ]   The Issuance of a Warrant
 [    ]   The Issuance of a Summons
 [X   ]   The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ X]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer
                                                                      10/12/2018
                                                                    Date
